AVENANT N°3 A LA CONVENTION ET SES ANNEXES REGISSANT LE PERMIS DE
RECHERCHE ALU

Entre les soussignés :

L'ETAT TUNISIEN (ci-après dénommé « L'Autorité Concédante »), représenté par Monsieur
Afif CHELBI, Ministre de l'Industrie, de l'Energie et des Petites et Moyennes Entreprises.

d’une part,
EF,

L'ENTREPRISE TUNISIENNE d'ACTIVITES PETROLIERES (ci-après dénommée
«ETAP»), dont le siège est à Tunis, au 27 bis, avenue Khéreddine Pacha, 1002 Tunis -
Belvédère, Tunisie représentée par son Président Directeur Général, Monsieur Khaled
BECHEIKH

Et,

SOCO Tunisia Pty Limited (ci-après dénommée « SOCO »), dont le siège est sis à Level 9,
363 George Street, Sydney, New South Wales 2125, Australia et faisant élection de domicile
à Tunis, rue du Lac d'Ourmia, Immeuble Miniar II -bloc A, 1053 — Les Berges du Lac, Tunis,
Tunisie, représentée par son Vice-Président Monsieur Hédi Ayadi.

d'autre part,
Il est préalablement exposé ce qui suit :

+ Une Convention et ses Annexes (Convention) ont été signées à Tunis le 05 avril 1990
entre l'Etat Tunisien d’une part, ETAP et COHO International Limited (COHO) d'autre part
et approuvées par la loi n°91-7 du 11 février 1991 publiée au Journal Officiel de la
République Tunisienne (JORT) n°13 du 15 février 1991.

+ Un Contrat d'Association, conclu en date du 05 avril 1990 par ETAP et COHO (le Contrat
d’Association) par lequel ces dernières conviennent de s'associer pour l'exercice des
droits et obligations résultant pour chacune d'elles de la Convention. Ledit Contrat
d’Association a été approuvé par le Ministre de l'Economie et des Finances par lettre n°49
en date du 05 avril 1990.

+ Un arrêté du Ministre de l'Economie et des Finances du 13 septembre 1990 portant
institution du Permis de Recherche ZARAT a été publié au JORT n°61 du 25 septembre
1990. La superficie dudit Permis est de 996 Km2 soit 249 périmètres élémentaires.

+ _ Un arrêté du Ministre de l'Economie Nationale du 26 novembre 1991, portant autorisation
de cession partielle des intérêts de la société COHO dans le Permis de Recherche ZARAT
au profit de la société MARATHON Petroleum Zarat a été publié au JORT n°83 du 06
décembre 1991.

+ MARATHON Petroleum ZARAT a notifié à l'Autorité Concédante par lettre en date du 19
août 1992, la cession totale de ses intérêts dans le Permis de Recherche ZARAT à sa filiale
M. P ZARAT Limited ;

+ _ Un arrêté du Ministre de l'Economie Nationale du 28 janvier 1993, portant autorisation de
cession partielle des intérêts de la société COHO dans le Permis de Recherche ZARAT au
profit de la société NRM OPERATING COMPANY L.P a été publié au JORT n°12 du 12

février 1993. |
œŒ À
BE
Par lettre en date du 26 septembre 1992, NRM OPERATING COMPANY L.P a notifié à
l'Autorité Concédante la cession totale de ses intérêts et obligations dans le Permis de
Recherche Zarat à sa filiale EDISTO Tunisia Ltd.

Un Avenant n°1 à la Convention a été signé à Tunis le 03 novembre 1993 entre l'Etat
Tunisien d’une part, ETAP, M.P.ZARAT LIMITED, COHO et EDISTO TUNISIA LTD d'autre
part et approuvé par la loi n°94-40 du 7 mars 1994 publiée au JORT n°19 du 8 mars
1994.

Un Avenant n°1 au Contrat d’Association conclu le 16 février 1993, au terme duquel
MARATHON PETROLUEM ZARAT Ltd et EDISTO TUNISIA Ltd. deviennent Parties audit
Contrat d’Association. Ledit Avenant n°1 au contrat d’Association a été approuvé par la
Direction Générale de l'Energie.

Un arrêté du Ministre de l'Economie Nationale du 16 décembre 1993 portant autorisation
de cession totale des intérêts de la société COHO International Ltd., dans le Permis de
Recherche ZARAT au profit de la société COMMAND Petroleum Tunisia Pty Ltd. a été
publié au JORT n°1 du 04 janvier 1994.

Un Avenant n°2 au Contrat d’Association conclu le 7 avril 1994, au terme duquel
COMMAND PETROLEUM (TUNISIA) PTY, Ltd. est devenue Partie audit Contrat
d’Association. Ledit Avenant n°2 au contrat d'association a été approuvé par la Direction
Générale de l'Energie.

Un arrêté du Ministre de l'Industrie du 19 octobre 1995, portant extension de 18 mois de
la période initiale du Permis de Recherche ZARAT a été publié au JORT n°86 du 27
octobre 1995.

M.P. Zarat, EDISTO et COMMAND ont sollicité l'octroi d'une Concession d'exploitation des
substances minérales de second groupe dite « Concession Zarat » ; ladite demande de
Concession a été soumise auprès des services de la Direction Générale des Mines en date
du 25 janvier 1995, ayant les références : 626872 à 626883. La superficie de ladite
concession demandée est de 41 Km2.

MP Zarat, EDISTO et COMMAND ont sollicité l'octroi d'une Concession d'exploitation des
substances minérales de second groupe dite << Concession Elyssa>> ; ladite demande
de Concession a été soumise auprès des services de la Direction Générale des Mines en
date du 22 janvier 1996, ayant les références : 626884 à 626911. La superficie de ladite
concession demandée est de 112 Km2.

Un rectificatif de l'arrêté du Ministère de l'Economie et des Finances du 3 Septembre
1990 portant institution du Permis de Recherche ZARAT a été publié au Journal Officiel de
la République Tunisienne N°22 du 15 Mars 1996. La rectification a porté sur les
coordonnées dudit Permis de Recherche, laquelle rectification a fait l'objet d'une
correspondance adressée par M.P.Zarat à la Direction Générale de l'Energie en date du 11
Mars 1996 et par laquelle les Co-titulaires ont signifié leur opposition à une telle décision
unilatérale de la part de l'administration et confirmée par lettre en date du 20 Novembre
2004 adressée à l'autorité concédante par M.P.Zarat et Soco .

Le transfert de propriété de la société M.P Zarat Limited de MARATHON Oil Company à la
société Medex Petroleum Ltd a été notifié à l'Autorité Concédante par lettre en date du 25
mars 1996.

Un arrêté du Ministre de l'Industrie du 03 août 1996 portant autorisation de cession totale
des intérêts de la société EDISTO Tunisia Ltd. au profit de la société Medex Petroleum
Ltd. et extension de 4 mois de la période initiale du Permis ZARAT a été publié au JORT

n°66 du 16 août 1996.
GA PE
Un arrêté du Ministre de l'Industrie du 12 novembre 1996 portant premier renouvellement
du Permis de Recherche ZARAT a été publié au JORT n°94 du 22 novembre 199%. Le
calcul de la superficie objet du premier renouvellement, soit 624 km2, a été effectué
conformément aux dispositions des articles 5 et 9 du Cahier des Charges annexé à la
Convention régissant le Permis de Recherche Zarat, soit 80% de la surface initiale du
Permis après déduction des Concessions DIDON, ZARAT et ELYSSA.

Un Avenant n°3 au Contrat d’Association conclu le 19 novembre 1997, aux termes duquel
Medex Petroleum Ltd est devenue Partie audit Contrat d'Association. Ledit Avenant n°3 a
été approuvé par la Direction Générale de l'Energie.

Un arrêté du Ministre de l'Industrie du 2 décembre 1997 portant institution d'une
Concession d'exploitation de substances minérales du second groupe dite « Didon » issue
du Permis de Recherche ZARAT a été publié au JORT n°99 du 12 décembre 1997. La
superficie de ladite Concession est de 53 Km2.

Un arrêté du Ministre de l'Industrie du 02 décembre 1997 portant extension de la
superficie du Permis de Recherche ZARAT de 168 Km2 a été publié au JORT n°99 du 12
décembre 1997. La superficie du dit Permis de Recherche a été portée à 792 Km2, soit
198 périmètres élémentaires.

Par lettre en date du 15 avril 1998, la société Command Petroleum Pty, Ltd a notifié à
l'Autorité Concédante le changement de sa dénomination en SOCO (Tunisia) Pty, Ltd

Un arrêté du Ministre de l'Industrie du 17 septembre 1999 portant extension d'une année
de la période du premier renouvellement du Permis ZARAT a été publié au JORT n°79 du
1° octobre 1999.

. Par lettre de la Direction de l'Energie en date du 5 octobre 1999 approuvant l'implantation
du puits d'obligation du premier renouvellement sur la structure de ELyssa et en réponse
à la demande de MP Zarat par lettre en date du 26 Mai 1999, la zone objet de la
demande de la concession Elyssa a été réintégrée dans le Permis de Recherche Zarat.

. Par lettre en date du 28 Mars 2000, Medex Petroleum Ltd a notifié à l'autorité concédante
la cession totale de ses intérêts et obligations dans le permis Zarat au profit de sa filiale
M. P. Zarat.

Un arrêté du Ministre de l'Industrie du 21 juin 2000 portant extension d'une année de
période du premier renouvellement du Permis de Recherche ZARAT a été publié au JOR'
n°53 du 04 juillet 2000.

Un arrêté du Ministre de l'Industrie du 18 mai 2001 portant deuxième renouvellement du
Permis de Recherche ZARAT a été publié au JORT n°43 du 29 mai 2001. Le calcul de la
superficie objet du deuxième renouvellement, soit 724 km2, a été effectué conformément
aux dispositions des articles 5 et 9 du Cahier des Charges annexé à la Convention
régissant le Permis de Recherche Zarat, soit 64% de la superficie initiale et ce après
déduction des Concessions DIDON et ZARAT.

Un arrêté du Ministre de l'Industrie et de l'Energie du 12 décembre 2003 portant
extension de deux ans de la période du deuxième renouvellement du Permis de
Recherche ZARAT a été publié au JORT n°102 du 23 décembre 2003

Un Avenant n°2 à la Convention a été signé à Tunis le 16 août 2005 entre l'Etat Tunisien
d'une part, ETAP, M.P.ZARAT Limited et SOCO Tunisia Pty Ltd. d'autre part et approuvé
par la loi n° 2005-101 du 1° novembre 2005 publiée au JORT n°87 du 1°” novembre
2005.

Un arrêté du Ministre de l'Industrie, de l'Energie et des Petites et Moyennes Entreprise du
11 novembre 2005 autorisant la cession totale des intérêts de la société M.P.ZARAT

SR

Œ

l

me
Limited dans la Concession d'exploitation « Didon » au profit de la société SOCO Tunisia
Pty Ltd. a été publié au JORT n°91 du 15 novembre 2005.

+ Un arrêté du Ministre de l'Industrie, de l'Energie et des Petites et Moyennes Entreprise du
11 novembre 2005 autorisant la cession totale des intérêts de la société M.P.ZARAT
Limited dans le Permis de Recherche ZARAT au profit de la société SOCO Tunisia Pty Ltd.
a été publié au JORT n°91 du 15 novembre 2005.

ETAP et SOCO Tunisia Pty Ltd., ont sollicité en date du 23 Mai 2006 une extension de durée
du Permis de Recherche ZARAT de vingt quatre (24) mois commençant le 25 juillet 2006 et
finissant le 24 juillet 2008, laquelle demande d'extension s'est avérée nécessaire pour
permettre la réalisation des travaux de forage du puits d'exploration ELYSSA 3 et le
retraitement de la sismique afin de mieux définir les structures, y compris celle de ELYSSA et
en évaluer les réserves. .Ladite demande d'extension a reçu l'avis favorable du Comité
Consultatif des Hydrocarbures lors de sa réunion du 8 juillet 2006 et ce dans le cadre d'un
Avenant à la Convention régissant ledit Permis. Ledit avis du Comité Consultatif des
Hydrocarbures a été notifié par la Direction Générale de l'Energie par courrier en date du 13
Juillet 2006.

Ainsi, les parties conviennent de conclure le présent Avenant n°3 à la Convention régissant le
Permis de Recherche ZARAT.

Ceci étant, il a été arrêté et convenu ce qui suit :

Article 1° :

Le présent Avenant a pour objet de modifier certaines dispositions de la Convention et ses
Annexes régissant le Permis de Recherche ZARAT.

Article 2 :

Le Préambule fait partie intégrante du présent Avenant. Il doit être interprété et appliqué
dans ce sens.

Article 3 :

Il est ajouté à l’article 5 du Cahier des Charges annexé à la Convention régissant le Permis
de Recherche ZARAT le paragraphe ci-après :

« La période du deuxième renouvellement du Permis de Recherche ZARAT expirant le 24
juillet 2006 en vertu de l'Article 3 de l’Avenant n°2 à la dite Convention et ses Annexes est
étendue pour une période de vingt quatre (24) mois commençant le 25 juillet 2006 et
finissant le 24 juillet 2008 ».

Article 4 :

Les dispositions de la Convention et de ses Avenants n°1 et 2 relatifs au Permis de
Recherche ZARAT non modifiées par les présentes sont intégralement maintenues.

Article 5 :

Le présent Avenant n°3 à la Convention et ses Annexes régissant le Permis de Recherche
ZARAT entre en vigueur à la date de sa signature sous réserve de son approbation par loi.

È—
Article 6 :

Le présent Avenant est dispensé des droits de timbre. Il sera enregistré sous le régime du
droit fixe aux frais du Titulaire et ce conformément à l'Article 14 de la Convention régissant
le Permis de Recherche ZARAT.

Faità ….…….., le .1.2.A0Ur..2006
En cinq (5) exemplaires.

Pour l'Etat Tunisien

ELBI
Ministre de l'Industrie, de l'Energie et des Petites
et Moyennes Entreprises

Pour l'Entreprise Tunisienne SOCO Tunisia Pty, Limited

d'Activités Pétrolières

Khaled BECHEIKH Hédi Ayadi
Président Directeur Général Vice-Président

Visé pour Timbre et Enregistré à la Recette

des Finances ST lette

